Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

This application contains claim groups directed to the following patentably distinct species of the claimed invention:

I.	Claims 1-13, drawn to a device for inductively charging an electronic accessory, the device comprising: a first portion including a first transmission coil in a first plane, the first transmission coil configured to generate a first magnetic field; a second portion including a second transmission coil in a second plane, the second transmission coil configured to generate a second magnetic field; and a spacer positioned between the first transmission coil and the second transmission coil and between the first plane and the second plane, the spacer material magnetically insulating the second transmission coil from the first magnetic field, classified in class 320, subclass 107. 

II. 	Claims 14-20, drawn to a method of providing power to an accessory device from an electronic device, the method comprising: at the electronic device: providing a first ping current to a first transmission coil proximate a first surface of the electronic device so as to generate a , classified in class 320, subclass 108 

The inventions are distinct, each from the other because of the following reasons: Group I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP 806.04, MPEP 808.01). For example, The group II a method of providing power to an accessory device from an electronic device, the method comprising: at the electronic device: providing a first ping current to a first transmission coil proximate a first surface of the electronic device so as to generate a first magnetic field with the first transmission coil, wherein a portion of the first magnetic field extends beyond the first surface; after terminating the first ping current to the first transmission coil, providing a second ping current to a second transmission coil proximate a second surface of the electronic device 

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binh C. Tat whose telephone number is 571 272-1908.  The examiner can normally be reached on 7:30 - 4:00 (M-F).



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851